DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8-10, 13, 25, 44, 45, 46, 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bekaert (101). The reference to Bekaert ( at least fig 1)teaches structure as claimed including a support module for a platform comprising: a rectangular shaped body having an upper surface and a lower surface configured to abut a top deck of the platform, the rectangular- shaped body having an opening (43) extending through the upper and lower surfaces to expose the top deck of the platform, with the opening configured to receive a pallet support from a pallet being stacked on the top deck of the platform, so that the pallet support makes contact with the exposed top deck, (See page 5, line 2 which provides apertures(openings),  the body comprises two short ends and two .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18, 26, 27, 30, 35, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekaert (101). The reference to Bekaert teaches structure substantially as claimed as discussed above including first and second short ends. Bekaert recognizes the use of different thicknesses and shapes including partially arcuate surfaces to provide different degrees of strength and rigidity and shapes to provide a custom article recess. To provide specific shapes and recesses would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result. The provision of multiple platforms provide structure as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637